PROSECUTION REOPENED
In view of the Appeal Brief filed on 8 January 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections have been set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152                                                                                                                                                                                                        








DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 8 October 2020, claims 11, 13, and 20 are amended per Applicant's request. Claims 1-10, 17-18, and 21 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 11-16 and 19-20 are presently pending in the application, of which claims 11 and 20 are presented in independent form.

The previously raised 103 rejection of the pending claims is withdrawn. A new ground(s) of rejection has been issued.
Upon reconsideration, 101 rejection of the claims has been raised.




Response to Arguments
Applicant’s arguments filed 8 January 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-16 and 19-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.

I.	The claims recite a mental task or process
	Independent Claims 11 and 20 recite a mental task or process. The claims recite a series of identification and determination steps. In particular the disclosed steps:
“identify an input search term, identify a predetermined entity (for which search priority is to be given), determine a web page associated with the predetermined entity, identifying a plurality of key terms associated with the input search term having a similarity strength greater than some threshold; determining a first weight indicating a strength of the key term within a web page, and a second weight indicating a level of priority the key term gives the web page over other web pages in search results in response to a query, selecting one of the key terms having the greatest combined weight values as an additional term, and altering the input search term using the selected additional term.”
These steps encompass an observation or evaluation which is considered a mental step.

	Dependent Claim 12 pertains to predicting an entirety of a portion of an input search term based on a selected additional term. This also encompasses an observation or evaluation (i.e., the prediction step). For example, a person reading the word “star wars day baby” could predict the next word to be “yoda”.

	Dependent Claim 13 pertains to identifying and analyzing a plurality of sources of content utilizing the selected input search term, determining key terms and relationships within each of the plurality of sources of content, comparing the key terms and relationships to identify key terms matched to the source associated with the predetermined entity, and not matched to other sources, and determining key terms unique to the source that can act as a synonym for the input search term and that comprise a derivative spelling or construction of the input search term (and expand on the selected input search term). Similarly, these steps encompass an observation or evaluation.
	Dependent Claim 14 pertains to determining a category associated with an input search term utilizing a Latent Dirichlet Allocation (LDA) analysis. This encompasses a mathematical concept.
	Dependent Claim 19 pertains to identifying and analyzing a plurality of sources of content resulting from the search utilizing the selected input search term, determining one or more key terms and relationships within each of the plurality of sources of content, comparing one or more key terms and relationships in order to identify key terms unique to the source associated with the predetermined entity, and determining the plurality of key terms unique to the source are within a domain of the selected input search term. These steps encompass an observation or evaluation.
	None of these steps require complex calculations. Rather, these are a series of mental steps that people can perform in the mind, or with pencil and paper.
	Because the claims do no more than cover performance of the limitation in the mind but for the recitation of generic computer components, the claims therefore fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

II.	The claims are not integrated into a practical application of the idea
	The judicial exception is not integrated into a practical application.
In particular, the independent claims’ recitation of a processor, system, and memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Independent claims 11 and 20 recite altering the input search term utilizing the selected additional term and performing a search utilizing the altered input search term. These are insignificant post-solution activities, which are activities unrelated to how the solution itself is achieved. In other words, these two steps do not further limit how—by what particular technical process or structure—the claimed identification, determination, and other analysis steps are performed. Thus, simply adding token postsolution components to abstract concepts does not make a concept patentable.
The independent claims further recite additional elements pertaining to storing a plurality of key terms in association with the input search term, which is used to identify a plurality of key terms (a limitation more explicitly claimed in Dependent Claim 13), is nothing more than an attempt to limit the claims to a particular technological environment—namely, implementation via computers. The claims are recited at such a high level of generality that these steps amount to essentially nothing more than creating an index (i.e., the “claimed input search term”) used to search and retrieve information (i.e., the claimed “plurality of key terms associated with the input search term”) stored in a database (i.e., the claimed “key term database”). In other words, the focus of the claims remains at a high level of storing and searching a database using an index, which is abstract.
The fact that the data pertains to a plurality of key terms associated with an input search term, with little more, does not move the claims outside the abstract realm. In other words, the fact that the data pertains to a plurality of key terms (associated with an input search term) is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
	With regards to the additional element of “similarity strength”, the independent claims do not recite how the similarity strength is determined. Rather, the claims only state that the plurality of key terms “have a determined similarity strength [relative] to the input search term that is greater than a predetermined threshold”, without stating the particular steps for how such similarity strength was determined. Indeed, such determination/analyzing steps cover performance of the limitation in the mind. For example, a person would qualitatively be able to determine a “similarity strength” of a plurality of key terms relative to input search terms; naturally, making determinations means that some threshold of “similar enough” or “not similar enough” must be crossed within the mind. In other words, “similarity strength” and “predetermined threshold” are natural constructs that people use when making comparisons, e.g., whether two objects, words, concepts, etc. are similar enough to one another. Thus, such a limitation is still within the abstract realm.
Similarly, determining the first and second weight values cover performance of the mind, as they do nothing more than make an evaluation or assessment of the key term relative to a web page. There are no limitations confining the claims to a particular manner by which such weight values are determined, and, at such a high level of generality, covers performance in the mind (e.g., where a person may generally weight the occurrence of a key term within a particular document when the key term appears more (or weigh it less, depending on the use of the key term within the document)), or weight the key term more when it gives a certain level of priority to a web page over other web pages in search results. Combining the weight values to determine the additional term with the highest combined weight is a multi-factorial determination common in human thinking, e.g., using more than one (weighed) factor before making an assessment, observation, evaluation, etc. Thus, even with such additional elements, the claims are still directed to an abstract idea.

Dependent claim 12 recites a user inputting a portion of the input search term. This is nothing more than an insignificant pre-solution activity of receiving data. The fact that only a portion of the input search term is received is nothing more than an insignificant field-of-use limitation.

Dependent claims 13 and 19 recite selecting the input search term “from an index of stored search terms”. This is nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a particular technological environment (i.e., describing the context rather than a particular manner of achieving a result).
Furthermore, dependent claims 13 and 19 recite that a plurality of documents are analyzed. However, this is nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a particular technological field (e.g., gathering and analyzing data from places such as the Internet or other sources storing a plurality of documents).
Attempting to limit the key terms to terms that are “unique to the source” further only attempts to limit the claims to a particular field-of-use, as the claims do not purport to explain how—i.e., by what particular technical process or structure—that the goal of determining and analyzing the gathered data are implemented.
With regards to the additional elements of terms being “marked” as corresponding to some meaning, e.g., “within the scope/domain of the input search term” and “giving search priority to the predetermined entity”, such additional elements are nothing more than insignificant post-solution activities (the “marking” step) and insignificant field-of-use limitations (the fact that the type of data being marked are “within the scope/domain of the input search term” and “[gives] search priority to the predetermined entity”). As stated previously, these additional elements does not integrate the claims into a practical application of the idea, as this additional element does not explain how (by what particular technical process or structure), the determination and analysis steps are carried out), the determination and analysis steps are carried out.
	Lastly, with regards to dependent claim 13, where key terms may be a synonym, derivative spelling or construction of the input search term, and that expand on the selected input search term. These are nothing more than insignificant field-of-use limitations, attempting to limit the claims to a particular context rather than a particular manner of achieving the claimed result. This is because such additional elements do not explain how (by what particular technical process or structure), the determination and analysis steps are carried out. Instead, such limitations claim the result rather than a particular means of achieving that result, i.e., such additional elements pertaining to the key terms resulting in being synonyms, derivative spellings or constructions of the input search term, or that expand on the selected input search term.
	
	Dependent claim 14 recites determining a category utilizing a Latent Dirichlet Allocation (LDA) analysis, where the plurality of key terms are categorized within the determined category. As stated previously, using LDA analysis is, at best, a mathematical operation. Narrowing such mathematical operations to categorizing key terms within a determined category is nothing more than an attempt to limit the claims to a particular field-of-use, describing the context rather than a particular manner of achieving a result.

Dependent claim 15 pertains to a slightly narrower embodiment of the “altering” step of independent claim 11. More specifically, dependent claim 15 recites altering the input search term which includes expanding the input search term utilizing the selected additional term, is nothing more than an attempt to limit the claims to a particular field-of-use (i.e., query expansion, instead of, e.g., query correction). However, such an additional element where the type of additional term is an expansion of the input search term, does nothing more than describe the context rather than a particular manner of achieving the result (i.e., namely, the identification, determination, and other analysis steps of the independent claim). As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See SAP Am. Inc. v. InvestPic, LLC (“limitations of the claims to a particular field of information…does not move the claims out of the realm of abstract ideas”).

Similarly, dependent claim 16 pertains to a slightly narrower embodiment of the “altering” step of independent claim 11. More specifically, dependent claim 16 recites altering the input search term which includes substituting the selected additional term for the input search term and including an identified category for the input search term as a sub search term. However, such an additional element where the type of alteration is a substitute term and an identified category of the input search term, does nothing more than describe the context rather than a particular manner of achieving a result (i.e., namely, the identification, determination, and other analysis steps of the independent claim). As stated previously, narrowing or reformulating an abstract idea does not add “significantly more”.
Moreover, dependent claim 16 does not even purport to explain how the category was determined, and is recited at a high level of generality. Additionally, it is an insignificant post-solution activity, as it is merely a nominal or tangential addition to the rest of the determination, identification, and analysis steps of the independent claim.

	Because these additional elements do not integrate the abstract idea into a practical application, and do not impose any meaningful limits on practicing the abstract idea, the claims are directed to an abstract idea.

III.	The claims do not contain additional elements that are sufficient to amount to significantly more than the judicial exception
Independent claims 11, 13, and 20 recite storing a plurality of key terms in association with the input search term, which is used to identify a plurality of key terms. This is nothing more than the well-understood, routine, and conventional activity of storing and retrieving information in memory. See MPEP 2106.05(d)(II) (“Storing and retrieving information in memory”, citing Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed Cir. 2015)).

Dependent claim 12 recites a user inputting a portion of the input search term. Firstly, this is nothing more than an insignificant pre-solution activity of receiving data, which is well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data). Even by itself, this is nothing more than the well-understood, routine, and conventional activity of autocompletion:
Ortega et al. US Patent No. 6,564,213 B1, [Background of the Invention] (“It is also known in the art to provide an autocompletion tool that suggests completed text strings to the user as the user enters text”).
Di Cocco et al. US Patent Application No. 2012/0159317 A1, [0002] (“The human interfaces of certain electronic devices or software environments offer an auto-completion function, where the interface attempts to identify a portion of information which might complete that already entered by a user, thereby saving the user the trouble of explicitly entering that remaining portion”).
Bousquet et al. US Patent No. at [11:1-9], where the system provides autocomplete query suggestions which may include complete words or extended phrases.
Suzuki et al. US Patent Publication No. 2012/0296627 A1, [0032], where the system provides word-auto-completion and next word prediction.
Unruh. US Patent Publication No. 2012/0117101 A1, [0016], where the disclosed system provides text entry with word prediction, completion, and/or correction.

Dependent claims 13 and 19 recite “selecting the input search term from an index of stored search terms”. This is well-understood, routine, and conventional.
Cornea et al. US Patent No. 8,645,825 B1, [5:17-23] (“Autocomplete data may additionally or alternatively be stored in an index…”)
Bailey et al. US Patent Publication No. 2006/0224554 A1, [0016], where the disclosed system pertains to selecting alternative queries to present to a user based on indexed queries.
Cava et al. US Patent Publication No. 2007/0100804 A1, [0027] (“If the search query is associated with one or more earlier search queries…data indicating the association is stored. The association can be indicated, for example, by storing data relating to the various associated search queries together, by creating an index of related search queries…”)
Brault. US Patent Publication No. 2007/0208733 A1, [0009], where the disclosed system pertains to having a query keyword and possible query operators, which is applied to a database of indexed keywords, where one or more similar indexed keywords similar to the query keyword are identified, and substituted for the query keyword in the query, thereby creating a similar query.
Basu et al. US Patent Publication No. 2003/0212666 A1, [0003], where automatic query expansion or query modification based on term co-occurrence data has been studied extensively, where in term co-occurrence queries, the similarities between terms are first calculated and then used to classify terms; in this way, the set of index terms is subdivided into classes of similar terms, where a query is then expanded by adding all the terms of the classes that contain the query terms.

IV.	Conclusion
	When viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions.1 Thus, the claims recite an abstract idea.
Secondly, the claims then proceed to combine the series of individually abstract concepts together into an ordered combination, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp LLC v. Nintendo Co. Ltd. at p. 8 (“Adding one abstract idea…to another abstract idea…does not make the claim non-abstract”).
	Thirdly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements primarily are directed to insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the claimed identification, determination, and analysis steps, such as by attempting to limit the claims to a particular type of data (e.g., associated key terms, search term substitutes, search term categories, search term derivatives or constructions, search term synonyms, search term expansions), or a particular type of environment (e.g., a plurality of sources, unique to a source, to a computing environment by storing/retrieving data). As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
The claims also recite insignificant extra-solution activities (e.g., receiving data, altering the search term, searching using the search term, providing a form of auto-completion when a user inputs portion of a search term (Dependent Claim 12)) that are also directed to well-understood, routine, and conventional activities.
However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the identification, determination, and analysis steps are accomplished. Instead, the claims are directed to certain functionalities, or the end-result—that somehow, the system is able to derive the additional terms, without any particular means by which the computer implements specific steps to derive such additional terms beyond high-level, generic recitations of the claimed steps.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (“Bousquet”) (US 9,355,140 B1), in view of Ashutosh et al. (“Ashutosh”) (US 2006/0224565 A1).

	Regarding claim 11: Bousquet teaches A computer program product for altering input search terms, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (See [2:15-22], where the disclosed system may be implemented as a non-transitory computer readable storage medium storing instructions executable by a processor to perform the disclosed methods) comprising:
	identifying an input search term, utilizing the processor (See [9:19-31], where documents corresponding to terms of a query terms may be identified (implying that the query terms were first identified). See also [1:20-22], where a user’s search query may include one or more search terms);
	identifying, utilizing the processor, a predetermined entity for which search priority is to be given (See [4:35-43], where the search system may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. See also [15:50-56], where ranking of entities may be based on search results personalized to the user (e.g., based on user data) (i.e., “entity for which search priority is to be given”));
	determining, utilizing the processor, [web pages] associated with the predetermined entity (See [18:66-67]-[19:1-7], where the system identifies an association between the identified entity corresponding to the query, and search result documents (i.e., “web pages”) associated with the entity);
	identifying, utilizing the processor, a plurality of key terms stored in association with the input search term (See [4:17-43], where the system identifies one or more entities (i.e., “plurality of key terms”) associated with a received search query from the query to entity association database (i.e., “stored in association with the input search term”). See also [3:19-36], where one or more entities may be associated with a given query, and one or more properties of the entities (i.e., “key terms”) may be obtained from the entity properties database (i.e., “key term database”) based on the unique entity identifiers associated with those entities), where each of the plurality of key terms have a determined similarity strength to the input search term that is greater than a predetermined threshold (See [27:60-67]-[28:1-3], where only entities having entity scores (i.e., “strength”) over a threshold are associated with a query. Thus in this manner, the one or more entities found in the query to entity database used to look up entities (i.e., “plurality of key terms”) associated with the query, have an entity score (i.e., “strength”) greater than a predetermined threshold);
	for each of the plurality of key terms, determining, utilizing the processor, a first weight value indicating a strength of the key term within the [web pages] (See [26:48-67]-[27:1-4], where when determining an entity to document relevance score, the system may identify portions of text considered as boilerplate in which the entity occurs, and lowers the weight of the occurrence in that document as a result (e.g., so that an occurrence in a portion of text that has been characterized as boilerplate has a lower weight than an occurrence in a portion of the text not characterized as boilerplate)), as well as a second weight value indicating a level of priority that the key term gives the web page over other web pages in search results in response to a query (See [26:48-59], where when determining an entity to document relevance score, the system may consider how frequently an alias for the entity appears in the text of search queries submitted to a search engine that resulted in a user navigating to the document by selecting a search result identifying the document. This occurrence can be given an increased weight, e.g., so that they have greater weight than occurrences in the body of the resource);
	selecting as an additional term, utilizing the processor, one of the plurality of key terms having the greatest combined first weight value and second weight value (See [27:51-59], where a highest ranked entity of the entities for a query may be identified as a dominant entity for that query when the ranking of the highest ranked entity (based on the entity score) satisfies a threshold (i.e., “selecting an additional term…one of the plurality of key terms having the highest…value”). Note [28:48-49] that additional factors may be considered in determining this entity to document relevance score (which is used to derive the entity score); thus in this manner, the entity score represents the combination of the weights that were determined in [28:48-59]-[29:1-4]); 
altering, utilizing the processor, the input search term utilizing the selected additional term (See [6:56-63], where an alternative query suggestion may be identified based on ranked entity properties of the database, where one or more of the highest ranked properties (i.e., “selecting as an additional term…one of the plurality of key terms having the greatest [score]”) may be appended to the query to create an alternative query suggestion); and
	performing, utilizing the processor, a search, utilizing the altered input search term (see [6:22-31], where if the user chooses the query suggestion, the query suggestion system may submit a query that strictly conforms to the provided query suggestion, e.g., the user chooses the query suggestion “sting musician”, resulting in a query of “sting musician” being submitted to the search system).
Although Bousquet does not appear to explicitly state that the entity scores are based on a “similarity measure”, Bousquet suggests that similarity measures may be used to determine similarities between entities and related search queries (i.e., where the related search queries are ultimately used to provide search suggestions to users) (see [20:57-67]-[21:1-2]). 
Thus, one of ordinary skill in the art would have been suggested by Bousquet’s disclosure to apply a similarity measure between the initial search query and the entity when determining the entity score (i.e., “strength”) by substituting the related search query with the initial search query with predictably equivalent operating characteristics (namely, determining a measure of relatedness or relevancy between the initial search query and identified entity), with the motivation of determining the user’s contextual intent, i.e., that the user likely meant to associate their search query with a particular entity (see, e.g., [21:18-23]).
Bousquet discloses all the limitations, and suggests that a single reference page may be associated with an entity (see [25:26-37]) but does not appear to explicitly teach that only a web page (as opposed to multiple web pages) are associated with the predetermined entity.
Ashutosh teaches [determining, utilizing the processor,] a web page [associated with the predetermined entity] (Ashutosh, [0028], where the system establishes a base web page comprising a selected context for the entity, attributes dimensions of a vector space attributed to domains in the retrieved web page, and computes a probability of similarity between the referenced entity in the retrieved web page and the entity in the base web page. The base web page is selected from one of a plurality of web pages comprising a description of the entity that matches a search entity chosen for a search query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bousquet and Ashutosh by modifying Bousquet such that the number of multiple web pages being processed/analyzed down to a single webpage associated with the predetermined entity (as disclosed by Ashutosh), with the motivation of (1) improving processing times, as only one webpage rather than multiple webpages need to be analyzed, and (2) identifying a particular selected context for the entity out of a set of potential meanings (Ashutosh, [0028] and [0062]), thereby allowing the search engine to run more efficiently (Ashutosh, [0031]), since such an individual reference page represents a higher likelihood that the entity is associated with the query2.

	Regarding claim 12: Bousquet as modified, teaches The computer program product of Claim 11, wherein a user inputs a portion of the input search term, and an entirety of the input search term is predicted based on the selected additional term (Bousquet, [11:1-19], where when the user enters a partial query that includes one or more characters, autocomplete query suggestions may be selected using the one or more characters, where the autocomplete query suggestions may include complete words or extended phrases. See also Bousquet, [12:42-67]-[13:1-18], where for the partial query “sting”, autocomplete query suggestions of “sting wrestler” and/or “sting musician” may be determined, scored, and provided to a user). 

	Regarding claim 15: Bousquet as modified, teaches The computer program product of Claim 11, wherein altering the input search term includes expanding the input search term utilizing the selected additional term (Bousquet, [4:60-67]-[5:1-9], where the query suggestion system, in response to a received query “sting”, may suggest an alternative query suggestion particularly formulated for the musician Gordon Matthew Thomas Sumner, e.g., “sting musician” (i.e., “altering…the input search term”—i.e., “sting”—“utilizing the selected additional term”—i.e., “musician”)). 

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.
Note that Bousquet teaches A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to [implement the claimed steps] (See [2:15-22] and [28:39-50], where the disclosed system may be implemented as a non-transitory computer readable storage medium storing instructions executable by a processor to perform the disclosed methods. The computer system typically includes at least one processor communicating with a number of peripheral devices (such as a memory subsystem) via the bus subsystem. See [29:3-26], where the storage system stores programming, including logic, to provide the functionality of some or all of the described modules).


Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (“Bousquet”) (US 9,355,140 B1), in view of Ashutosh et al. (“Ashutosh”) (US 2006/0224565 A1), in further view of Zimmerman et al. (“Zimmerman”) (US 2014/0258002 A1).

Regarding claim 13: Bousquet as modified, teaches The computer program product of Claim 11, further comprising creating a key term database by:
	selecting the input search term from an index of stored search terms (Bousquet, [11:1-19] and [11:42-67]-[12:1], where autocomplete query suggestions may be determined and presented to a user (i.e., for selection) via the query to entity association system. See Bousquet, [4:18-45], where the system may include an index of queries (i.e., “stored search terms”)3 and associated entities), 
identifying and analyzing a plurality of sources of content resulting from the search utilizing the selected input search term (Bousquet, [24:24-40], where at step 705, search result documents are identified based on the query received at step 700 (i.e., “from…utilizing the selected input search term”). See Bousquet, [24:41-52], where at step 710, entities associated with each of the identified search result documents are identified),
determining key terms and relationships within each of the plurality of sources of content the key terms including a plurality of words and the relationships including word relationships (Ashutosh, [0065], where the system can extract relationships within a document such as graduatedFrom, studentOf, employedBy, etc., between, e.g., “Asha” and “Stanford”; however, more general relationships such as “has Affiliation” can be used instead. See also, e.g., Ashutosh, [0046-0053], where descriptions may be associated with a reference within web pages),
determining the key terms … that can act as a synonym for the input search term, that comprise a derivative spelling or construction of the input search term; and that expand on the selected input search term (Bousquet, [3:25-28] and [6:9-21], where the wrestler Steve Borden may be associated with a name or alias property of “Sting” and another alias property of “Steve Borden”, and when a user selects a query suggestion of “sting musician”, this search query may be altered to “sting Gordon Sumner” (indicating that “Gordon Sumner” is a derivative construction of the input search term “musician”, and can act as a synonym for “musician”)), and
	wherein the plurality of key terms stored in association with the input search term are selected from the key term database utilizing the input search term (Bousquet, [4:17-43], where the system identifies one or more entities (i.e., “plurality of key terms”) associated with a received search query (i.e., “utilizing the input search”) from the query to entity association database (i.e., “stored in association with the input search term”). See also Bousquet, [3:19-36], where one or more entities may be associated with a given query, and one or more properties of the entities (i.e., “key terms”) may be obtained from the entity properties database (i.e., “key term database”) based on the unique entity identifiers associated with those entities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bousquet and Ashutosh. Bousquet discloses in [3:53-62], that entities (represented as nodes) may be associated with properties and/or other entities, where such properties and entities can be used to disambiguate entities (see, e.g., Bousquet, [8:1-29]). Thus, one of ordinary skill in the art would have been suggested by Bousquet’s disclosure to have determined relationships between words (rather than simply co-occurrences) with the motivation of capturing contextual information4.
Bousquet as modified, does not appear to explicitly teach comparing the key terms and relationships determined for the source of content associated with the predetermined entity to key terms and relationships determined for a remaining plurality of sources to identify key terms matched to the source associated with the predetermined entity and not matched to other sources resulting from the search utilizing the selected input search term, and marking such key terms as key terms unique to the source, [determining the key terms] unique to the source [that can act as a synonym for the input search term, that comprise a derivative spelling or construction of the input search term; and that expand on the selected input search term]; [and] marking such key terms as within the scope of the input search term, and marking the key terms within the scope of the input search term as giving search priority to the predetermined entity.
Zimmerman teaches comparing the key terms and relationships determined for the source of content associated with the predetermined entity to key terms and relationships determined for a remaining plurality of sources to identify key terms matched to the source associated with the predetermined entity and not matched to other sources resulting from the search utilizing the selected input search term, and marking such key terms as key terms unique to the source (Zimmerman, [0047], where the semantic model is constructed in such a way that each landing page (i.e., “source”) maps to a unique combination of category and attributes (i.e., “key terms unique to the source”, since this combination is not matched to other sources). See Zimmerman, [0046-0047], where building the semantic model (including the concept mappings described in Zimmerman, [0064-0065]) may be performed by crawling search results pages that were returned in response to search queries based upon keywords of interest (i.e., “sources resulting from the search utilizing the selected input search term”). In this manner, the unique source data ID pertaining to the key attribute or combination of attributes (i.e., the claimed “key terms unique to the source”) will be unique to the source, i.e., not matched to other landing pages in the set of landing pages that are being processed, the landing pages having “result[ed] from the search utilizing the selected input search term”. See Ashutosh, [0028], with regards to “the source associated with the predetermined entity”),
[determining the key terms] unique to the source [that can act as a synonym for the input search term, that comprise a derivative spelling or construction of the input search term; and that expand on the selected input search term] (Zimmerman, [0064], where concepts may be obtained by building unique combinations of category name and attribute values from the semantic model regarded as “surface concepts” (i.e., “key terms unique to the source”). Often surface concepts, although unique, refer to the same thing or are synonymous (i.e., “that can act as a synonym for the input search term”). For example, the surface concepts “ps4” and “Sony PlayStation 4 Video Game Console” actually refer to the same video game console (i.e., “derivative spelling or construction”)); [and]
marking such key terms as within the scope of the input search term (Zimmerman, [0065], where the system may not know that the surface concept [CITY=Los Angeles] is subordinate to [STATE=California], but if [CITY=Los Angeles] is first mapped to deep concept [CITY=Los Angeles, STATE=California], then the system can establish the relationship between the two surface concepts (i.e., “marking…key terms”—Los Angeles, California—“as within the scope of the…term”)), and marking the key terms within the scope of the input search term as giving search priority to the predetermined entity (Zimmerman, [0067-0068], where a set of keywords that map to a concept is generated using all possible combinations of synonymous keyword components within the semantic model that are associated with the category names and attribute values that form the basis of the concept. For example, grammar patterns can be utilized to produce keywords as follows: “VIDEOGAME_RELEASE game”+ “modern warfare CATEGORY” produces “modern warfare game” (i.e., “as giving search priority to the predetermined entity”)).
Although Zimmerman does not appear to explicitly state that the concepts (i.e., “key terms”) were within the scope of the input search term itself, Zimmerman suggests that the landing pages being crawled to build the semantic model are within the scope of the input search term5. Thus, one of ordinary skill in the art would have been suggested by Zimmerman’s disclosure to have substituted broad concepts with concepts limited to the input search term with predictably equivalent operation characteristics (i.e., concepts are marked as within the scope of another concept/term, regardless of whether that concept/term was a target concept/term or not) with the motivation of limiting the semantic modeling process (i.e., reducing the amount of key terms and relationships that need to be built), thereby speeding up the semantic modeling pertaining to the input query.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bousquet as modified and Zimmerman with the motivation of capturing the correct contexts of concepts (Zimmerman, [0061], where concepts can generally be considered to reflect the meaning behind a specific search query).
Additionally, it would have been obvious to one of ordinary skill in the art to have substituted the web pages corresponding to the search query disclosed by Zimmerman, with Ashutosh’s base reference page disclosed in Ashutosh, [0028], with the motivation of (1) improving processing times, as only one webpage rather than multiple webpages need to be analyzed, and (2) identifying a particular selected context for the entity out of a set of potential meanings (Ashutosh, [0028] and [0062]), thereby allowing the search engine to run more efficiently (Ashutosh, [0031]).

	Regarding claim 19: Bousquet as modified, teaches The computer program product of Claim 11, further comprising creating a key term database by:
	selecting the input search term from an index of stored search terms (Bousquet, [11:1-19] and [11:42-67]-[12:1], where autocomplete query suggestions may be determined and presented to a user (i.e., for selection) via the query to entity association system. See Bousquet, [4:18-45], where the system may include an index of queries (i.e., “stored search terms”)6 and associated entities);
	identifying and analyzing a plurality of sources of content resulting from the search utilizing the selected input search term (Bousquet, [24:24-40], where at step 705, search result documents are identified based on the query received at step 700 (i.e., “from…utilizing the selected input search term”). See Bousquet, [24:41-52], where at step 710, entities associated with each of the identified search result documents are identified);
	determining one or more key terms and relationships within each of the plurality of sources of content (Ashutosh, [0065], where the system can extract relationships within a document such as graduatedFrom, studentOf, employedBy, etc., between, e.g., “Asha” and “Stanford”; however, more general relationships such as “has Affiliation” can be used instead. See also, e.g., Ashutosh, [0046-0053], where descriptions may be associated with a reference within web pages);
	wherein the plurality of key terms stored in association with the input search term are selected from the key term database utilizing the input search term (Bousquet, [3:25-28] and [6:9-21], where the wrestler Steve Borden may be associated with a name or alias property of “Sting” and another alias property of “Steve Borden”, and when a user selects a query suggestion of “sting musician”, this search query may be altered to “sting Gordon Sumner” (indicating that “Gordon Sumner” is a derivative construction of the input search term “musician”, and can act as a synonym for “musician”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bousquet and Ashutosh. Bousquet discloses in [3:53-62], that entities (represented as nodes) may be associated with properties and/or other entities, where such properties and entities can be used to disambiguate entities (see, e.g., Bousquet, [8:1-29]). Thus, one of ordinary skill in the art would have been suggested by Bousquet’s disclosure to have determined relationships between words (rather than simply co-occurrences) with the motivation of capturing contextual information7.
	Bousquet as modified, does not appear to explicitly teach comparing the one or more key terms and relationships determined for the source of content associated with the predetermined entity to key terms and relationships determined for a remaining plurality of sources to identify key terms unique to the source associated with the predetermined entity; determining the plurality of key terms unique to the source associated with the predetermined entity that are within a domain of the selected input search term; [and] marking the key terms unique to the source associated with the predetermined entity that are determined to be within the domain of the selected input search term as giving search priority to the predetermined entity.
Zimmerman teaches comparing the one or more key terms and relationships determined for the source of content associated with the predetermined entity to key terms and relationships determined for a remaining plurality of sources to identify key terms unique to the source associated with the predetermined entity (Zimmerman, [0047], where the semantic model is constructed in such a way that each landing page (i.e., “source”) maps to a unique combination of category and attributes (i.e., “key terms unique to the source”, since this combination is not matched to other sources). See Zimmerman, [0046-0047], where building the semantic model (including the concept mappings described in Zimmerman, [0064-0065]) may be performed by crawling search results pages that were returned in response to search queries based upon keywords of interest (i.e., “sources resulting from the search utilizing the selected input search term”). In this manner, the unique source data ID pertaining to the key attribute or combination of attributes (i.e., the claimed “key terms unique to the source”) will be unique to the source, i.e., not matched to other landing pages in the set of landing pages that are being processed, the landing pages having “result[ed] from the search utilizing the selected input search term”. See Ashutosh, [0028], with regards to “the source associated with the predetermined entity”); 
determining the plurality of key terms unique to the source associated with the predetermined entity that are within a domain of the selected input search term (Zimmerman, [0064], where concepts may be obtained by building unique combinations of category name and attribute values from the semantic model regarded as “surface concepts” (i.e., “key terms unique to the source”)); [and]
marking the key terms unique to the source associated with the predetermined entity that are determined to be within the domain of the selected input search term as giving search priority to the predetermined entity (Zimmerman, [0064], where concepts may be obtained by building unique combinations of category name and attribute values from the semantic model regarded as “surface concepts” (i.e., “key terms unique to the source”). Often surface concepts, although unique, refer to the same thing or are synonymous (i.e., “that can act as a synonym for the input search term”). For example, the surface concepts “ps4” and “Sony PlayStation 4 Video Game Console” actually refer to the same video game console (i.e., “derivative spelling or construction”).
See Zimmerman, [0067-0068], where a set of keywords that map to a concept is generated using all possible combinations of synonymous keyword components within the semantic model that are associated with the category names and attribute values that form the basis of the concept. For example, grammar patterns can be utilized to produce keywords as follows: “VIDEOGAME_RELEASE game” + “modern warfare CATEGORY” produces “modern warfare game” (i.e., “as giving search priority to the predetermined entity”)).
Although Zimmerman does not appear to explicitly state that the concepts (i.e., “key terms”) were within the domain of the selected input search term itself, Zimmerman suggests that the landing pages being crawled to build the semantic model are within the scope of the input search term8. Thus, one of ordinary skill in the art would have been suggested by Zimmerman’s disclosure to have substituted broad concepts with concepts limited to the input search term with predictably equivalent operation characteristics (i.e., concepts are marked as within the scope of another concept/term, regardless of whether that concept/term was a target concept/term or not) with the motivation of limiting the semantic modeling process (i.e., reducing the amount of key terms and relationships that need to be built), thereby speeding up the semantic modeling pertaining to the input query.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bousquet as modified and Zimmerman with the motivation of capturing the correct contexts of concepts (Zimmerman, [0061], where concepts can generally be considered to reflect the meaning behind a specific search query).
Additionally, it would have been obvious to one of ordinary skill in the art to have substituted the web pages corresponding to the search query disclosed by Zimmerman, with Ashutosh’s base reference page disclosed in Ashutosh, [0028], with the motivation of (1) improving processing times, as only one webpage rather than multiple webpages need to be analyzed, and (2) identifying a particular selected context for the entity out of a set of potential meanings (Ashutosh, [0028] and [0062]), thereby allowing the search engine to run more efficiently (Ashutosh, [0031]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (“Bousquet”) (US 9,355,140 B1), in view of Ashutosh et al. (“Ashutosh”) (US 2006/0224565 A1), hereinafter “Bousquet as modified”, in further view of Pereg et al. (“Pereg”) (US 2013/0060769 A1).

	Regarding claim 14: Bousquet as modified, teaches The computer program product of Claim 11. Bousquet as modified, does not appear to explicitly teach further comprising: determining, utilizing the processor, a category associated with the input search term, utilizing a Latent Dirichlet Allocation (LDA) analysis; wherein the plurality of key terms are categorized within the determined category.
	Pereg teaches determining, utilizing the processor, a category associated with the input search term, utilizing a Latent Dirichlet Allocation (LDA) analysis; wherein the plurality of key terms are categorized within the determined category (Pereg, [0056], where entries with the word “fidelity” may be subdivided into groups corresponding to music, film, marriage, banking, or any other theme using topic models such as Latent Dirichlet Allocation (IDA) models. See Pereg, [0020], where once the plurality of terms are selected in the query set, a search mechanism may search for those terms. Analysis engine 180 may execute a query expansion operation to generate a plurality of search terms in expanded search set field 164 extrapolated from the initial search term in query field 162 (Pereg, [0039]). See also Pereg, [0072-0073], where entries (including terms matching terms in the expanded query set) may be divided into a plurality of groups or clusters where each group is assigned a label as relevant and/or irrelevant to the expanded query set. For example, entries related to Fidelity Investments, may be labeled as relevant, whereas the remaining groups such as entries relating to music or video, may be labeled as irrelevant (however, categorizations other than “relevant” and “irrelevant” may be used)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bousquet as modified and Pereg with the motivation of determining the relevancy of an entry to a query (Pereg, [0024]), e.g., in order to match the context or intent of the query (Pereg, [0033]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (“Bousquet”) (US 9,355,140 B1), in view of Ashutosh et al. (“Ashutosh”) (US 2006/0224565 A1), hereinafter “Bousquet as modified”, in further view of Jones et al. (“Jones”) (US 2008/0016040 A1).

	Regarding claim 16: Bousquet as modified, teaches The computer program product of Claim 11, wherein altering the input search term includes substituting the selected additional term for the input search term (Bousquet, [6:9-21], where the query suggestion provided by the query suggestion system and the query actually submitted in response to the provided query suggestion may differ, e.g., if the provided query suggestion is “sting musician”, and the user chooses that query suggestion, a query of “sting Gordon Sumner” may be submitted to the search system).
Bousquet as modified, does not appear to explicitly teach including an identified category for the input search term as a sub search term.
Jones teaches [substituting the selected additional term for the input search term] and including an identified category for the input search term as a sub search term (Jones, [0067-0068] and [FIG. 5], where a requester inputs a search request that includes keywords, a query, etc. The graphical user interface (GUI) 70 presents the requester with associated category(ies) pertaining to a keyword entered by the requester in the search query field based on information of the keyword maintained in a database 30. For example, the categories for the keyword “apple” are provided to a requester upon the requester’s entry of the keyword “apple” in the search query field 72 for a search. Alternatively, categories may simply be listed under each keyword with the default category highlighted. See Jones, [0081], where a category pertaining to a meaning selected by a requester may be included in the query, e.g., if a search directed to the keyword “apple” and the keyword “apple” may be followed by inserted word(s) “computer” or “fruit” or “record label”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bousquet as modified and Jones with the motivation of further clarifying the meaning of the keyword for search engines or other searchable resources, so that results may be much better targeted for the requester and/or provider (Jones, [0081]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
4 May 2021


    
        
            
        
            
        
            
    

    
        1 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)
        2 Bousquet, [25:26-37], where a given entity may be determined to be associated with the query if the query contains one trusted alias of the entity, and one of the top search result documents for the query is a reference page for that entity.
        3 Recall from Bousquet, [1:20-22], that a user’s search query may include one or more search terms
        4 See, e.g., Ashutosh, [0060], where if one of the pages was set to the context of the year 1920 while another page was in the context of the year 1990, then the two James Smiths being referenced in each of those pages are likely to be different
        5 See Zimmerman, [0046], where the system may obtain a set of source data describing products and categories of products featured on a website or group of websites that are the subject of a campaign. Search pages returned by a site in response to search queries based upon keywords of interest may be crawled.
        6 Recall from Bousquet, [1:20-22], that a user’s search query may include one or more search terms
        7 See, e.g., Ashutosh, [0060], where if one of the pages was set to the context of the year 1920 while another page was in the context of the year 1990, then the two James Smiths being referenced in each of those pages are likely to be different
        8 See Zimmerman, [0046], where the system may obtain a set of source data describing products and categories of products featured on a website or group of websites that are the subject of a campaign. Search pages returned by a site in response to search queries based upon keywords of interest may be crawled.